Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 8, 11, 13 – 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Malsam (US PG Pub. No. 20140326808). 

Regarding claim 1,
Malsam teaches an alignment control system for controlling an alignment of a plurality of mobile towers, (Abstract: “maintain a near straight. In an implementation, an irrigation system includes multiple interconnected spans that are supported by multiple tower structures and an extension arm pivotally connected to the end tower. Each tower structure includes a variable-speed drive unit for selectively driving a tower structure at a selected speed. The irrigation system also includes multiple sensors that are each associated with a corresponding span to determine an alignment of the corresponding span with respect to adjacent spans.”) 
each mobile tower supporting a section of conduit in an irrigation system, the alignment control system comprising: (Par. 0016: “The main section assembly 104 includes a number of interconnected spans 106, 108, 109 (e.g., irrigation spans) supported by one or more tower structures 110, 111 (intermediate tower structures) and an end tower structures 112. The tower structures 110, 111, 112 may be any tower  configuration known in the art to adequately support the conduits ( e.g., water pipe sections) described herein. It is understood that the section assembly 104 may include any number of spans and tower structures.)
a plurality of tower angle measurement devices, each tower angle measurement device associated with a successive one of the mobile towers and
configured to measure an angle value which varies according to a rotation
angle of the associated mobile tower relative to one or more of the other
mobile towers; (Par. 0025: “As shown in FIG. 1D, each of the sensors 144 is in communication with the respective variable-drive control unit 143. In a specific implementation, the sensors are in direct electronic communication with the corresponding variable-drive control unit 143. Previously, irrigation systems may have employed rod-and-switch actuators. These actuators may be replaced with the sensors 144 configured to monitor (e.g., determine) the span-to-span alignment of the irrigation system 100. For example, the sensors 144 are configured to determine an angle between the corresponding spans. In one or more implementations, the sensors 144 may be potentiometers, captive alignment sensors, laser based alignment sensors, non-contact proximity sensors, or other devices capable of quantifiably measuring the span alignment (e.g., determining an angle value between the corresponding spans) rather than merely determining if the respective span 106, 108, 109 is out of alignment beyond a preset maximum value. As described above, the sensors 144 (potentiometers, the captive alignment sensors, the laser based alignment sensors, and/or the non-contact proximity sensors) are in electronic communication with the variable-drive control unit 143. In response, the variable-drive control unit 143 is configured to furnish (e.g., provide, generate, transmit) one or more drive unit signals to control the switched reluctance motor 142. For example, the processor 202 of the variable-drive control unit 143 is configured to translate the angle information furnished by the sensor 144 into speed information that is utilized to control the switched reluctance motor 142 (e.g., control the speed of the corresponding span 106, 108, 109). Thus, the variable-drive control unit 143 may furnish one or more drive unit signals that are configured to cause a specified drive unit 118 to modify the speed (e.g., increase the speed, decrease the speed) of the unit 118 (e.g., switched reluctance motor 142), which causes the corresponding span 106, 108, 109 to vary in speed. In an implementation, the control device 130 may be configured to communicate with each variable-drive control unit during operation of the irrigation system 100. For example, the variable-drive control unit 143 may be configured to furnish diagnostic and/or performance information regarding the variable-drive unit 118 to the control device 130. See figure 1A.)  and
a control processing element configured or programmed to:
receive the angle value from each tower angle measurement device,
compare the angle value to a threshold angle value, (Par. 0025: “For example, the processor 202 of the variable-drive control unit 143 is configured to translate the angle information furnished by the sensor 144 into speed information that is utilized to control the switched reluctance motor 142 (e.g., control the speed of the corresponding span 106, 108, 109). Thus, the variable-drive control unit 143 may furnish one or more drive unit signals that are configured to cause a specified drive unit 118 to modify the speed (e.g., increase the speed, decrease the speed) of the unit 118 (e.g., switched reluctance motor 142), which causes the corresponding span 106, 108, 109 to vary in speed. In an implementation, the control device 130 may be configured to communicate with each variable-drive control unit during operation of the irrigation system 100. For example, the variable-drive control unit 143 may be configured to furnish diagnostic and/or performance information regarding the variable-drive unit 118 to the control device 130.” Par. 0031: “For example, the processor 136 is configured to compare an actual position of the extension arm 123 to the desired position of the extension arm 123. If the actual position deviates from the desired position greater than a predetermined threshold, a processor 136 is configured to calculate a steering correction value and then instructs the extension arm to steer toward the desired position. The method 500 can return to
Block 508 to determine the actual positions of the main section assembly 104 and the extension arm 123 and make any steering adjustments as required.”)  and
generate and transmit control signals, data, or both that include an
activation hysteresis value (desired positional information based upon the main section in a table) to a drive motor associated with each mobile tower that has an angle value greater than the threshold angle value.  (Par. 0029: The control device 130 is configured to determine a desired position of the extension arm 123 based upon the determined position of the main section assembly 104. For example, the control device 130 may utilize a look-up table, as shown in FIG. 3, that contains a list of desired positions of the extension arm 123 that correspond to an actual position of the main section assembly 104. In an implementation, a processor 136 is configured to access the look-up table that is stored within a respective memory 134. The look-up table includes a number of positions of the main section assembly's irrigation path 146 (see FIG. 1B). The look-up table also includes a desired position of the extension arm 123 for each of the main section assembly's position. For example, the positions of the extension arm 123 are represented by an angle (.theta.) formed between the extension arm 123 and the main section assembly 104 as shown in FIG. 1B. The main section assembly 104 and the extension arm 123 may be represented in the look-up table in any suitable format. For example, the positions may be represented as geographic coordinates, distances from other objects, angles from other objects, or the like. Once a processor 136, determines an actual position of the main section assembly 104, the processor 136, is configured to calculate whether an actual position of the extension arm 123 deviates from the desired position. If the extension arm 123 deviates beyond a predetermined threshold, the processor 136 is configured to instruct the steering mechanism 145 to re-position the extension arm 123 to the desired position.” Par. 0023: “The use of switched reluctance motors 142 allows for continuous speed adjustment (as compared to motors not utilizing switched reluctance configurations), which allows for dynamic ("on the-fly") alignment adjustments of the spans 106, 108, 109. Additionally, the switched reluctance motors 142 allow for the constant movement of the center pivot irrigation systems (as compared to center pivot irrigation systems not having switched reluctance motors)…”  See also Par. 0019 and Thatcher, used in claim 4 rejection, that relates a threshold angle deflection to a motor drive value for a period of time (duty cycle).) 

Regarding claim 2,
Malsam teaches the limitations of claim 1 which claim 2 depends. Malsam also teaches that the angle value includes a tower to tower alignment angle which is a rotational angle between a centerline of the section of conduit supported by an outward mobile tower and a centerline of the section of conduit supported by an inward mobile tower. (Par. 0014: “The irrigation system also includes multiple sensors that are each associated with a corresponding span to determine an alignment of the corresponding span with respect to adjacent spans. Each of the sensors is in communication with a corresponding variable drive control unit. Each of the variable-drive control units are configured to control the selected speed of a corresponding variable-speed drive unit to maintain the interconnected spans in a substantially linear orientation with respect to adjacent ones of the plurality of interconnected spans along a generally longitudinally oriented axis (e.g., maintain alignment of the spans with respect to each other).” See figure 1B.) 

Regarding claim 3,
Malsam teaches the limitations of claim 1 which claim 3 depends. Malsam also teaches that the angle value includes a trim angle which is a rotational angle between a centerline of the associated mobile tower and a line drawn from a central pivot of the irrigation system to a center of an outermost mobile tower. (Par. 0019: “The angle sensor 133A may be positioned between the center pivot structure 102 and the main section assembly 104 for determining the rotational position of the main section assembly 104 with respect to an axis line 135.”  Par. 0029: “For example, based upon the angle value (.alpha.) (e.g., angular measurement) detected by an angle sensor 133A, the control device 130 is configured to determine a position of the main section assembly 104. An angle sensor 133B is configured to measure an angle value (.theta.) (e.g., angular measurement) between the end tower 112 and the extension arm 123. Thus, the control device 130 may be configured to determine an actual position of the extension tower 123…”  Claim 2: “…wherein the corresponding variable-drive control unit is configured to determine a selected speed to maintain the plurality of interconnected spans in a substantially linear orientation with respect to adjacent ones of the plurality of interconnected spans along a generally longitudinally oriented axis, the selected speed based upon the angle.”  See also Par. 0002, and claims 8, and 14. See also other paragraphs that teach a “longitudinally oriented axis.”) 

Regarding claim 5,
Malsam teaches the limitations of claim 1 which claim 5 depends. Malsam also teaches that the activation hysteresis value includes a distance for the drive motor to propel the associated mobile tower. (Par. 0029: “For example, the positions of the extension arm 123 are represented by an angle (.theta.) formed between the extension arm 123 and the main section assembly 104 as shown in FIG. 1B. The main section assembly 104 and the extension arm 123 may be represented in the look-up table in any suitable format. For example, the positions may be represented as geographic coordinates, distances from other objects, angles from other objects, or the like. Once a processor 136, determines an actual position of the main section assembly 104, the processor 136, is configured to calculate whether an actual position of the extension arm 123 deviates from the desired position. If the extension arm 123 deviates beyond a predetermined threshold, the processor 136 is configured to instruct the steering mechanism 145 to re-position the extension arm 123 to the desired position.” See also Thatcher below in paragraph 0049.) 


Regarding claim 6,
Malsam teaches the limitations of claim 1 which claim 6 depends. Malsam also teaches that the activation hysteresis value includes a predetermined angle value to which the drive motor propels the associated mobile tower. (Par. 0029: “Once a processor 136, determines an actual position of the main section assembly 104, the processor 136, is configured to calculate whether an actual position of the extension arm 123 deviates from the desired position. If the extension arm 123 deviates beyond a predetermined threshold, the processor 136 is configured to instruct the steering mechanism 145 to re-position the extension arm 123 to the desired position.”) 

Regarding claim 7,
Malsam teaches the limitations of claim 1 which claim 7 depends. Malsam also teaches that the wherein the tower angle measurement device includes a potentiometer that outputs an electric voltage, an electric current, or an electric resistance which varies according to the angle value, or a rotary encoder that outputs data or a code which varies according to the angle value. (As shown in FIG. 1D, each of the sensors 144 is in communication with the respective variable-drive control unit 143. In a specific implementation, the sensors are in direct electronic communication with the corresponding variable-drive control unit 143. Previously, irrigation systems may have employed rod-and-switch actuators. These actuators may be replaced with the sensors 144 configured to monitor (e.g., determine) the span-to-span alignment of the irrigation system 100. For example, the sensors 144 are configured to determine an angle between the corresponding spans. In one or more implementations, the sensors 144 may be potentiometers, captive alignment sensors, laser based alignment sensors, non-contact proximity sensors, or other devices capable of quantifiably measuring the span alignment (e.g., determining an angle value between the corresponding spans) rather than merely determining if the respective span 106, 108, 109 is out of alignment beyond a preset maximum value.”) 

Regarding claim 8,
Malsam teaches the limitations of claim 1 which claim 8 depends. Malsam also teaches that the activation hysteresis value is user selectable through a user interface. (Par. 0002: “The irrigation system also includes a control device configured to instruct an extension arm steering assembly to steer the extension arm toward a desired actual position when the desired position of the extension arm and an actual position of the extension arm deviate by greater than a predetermined threshold.”  Par. 0022: “The control device 130, as shown in FIG. 1C includes at least a memory 134 to store one or more software programs ( e.g., software modules), a processor 136 communicatively coupled to the memory 134, a user interface 138 (e.g., graphical user interface, etc.)…”  See also Par. 0001 and 0032. See figure 1C wherein the control device 130 includes a user interface 138.) 

Regarding claims 11 and 13 - 16,
they are directed to an irrigation system to implement the alignment system as set forth in claims 1 and 5 – 8, respectively.  Malsam teaches the claimed alignment system in claims 1, and 5 – 8; and also teaches a truss section (Par. 0018: “In an implementation, the conduits 120, 121, 122 may be supported by truss-type framework structures 124, 125, 126.”).  Malsam also teaches the additional element of a central pivot configured to supply fluid. (Par. 0015: “The center pivot structure 102 has access to a well, a water repository (e.g., water tank), or other fluid source, to furnish water to the irrigation system 100.”) Therefore, Malsam teaches the irrigation system to implement the claimed alignment system in claims 11 and 13 – 16. 

Regarding claims 17, 19, and 20 ,
they are directed to a method of steps to implement the alignment system as set forth in claims 1, 5 and 6, respectively.  Malsam teaches the system in claims 1, 5 and 6. Therefore, Malsam teaches the method of steps, to implement the claimed alignment system, in claims 17, 19, and 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malsam in view of Thatcher et al. (PG Pub. No. 20210007298), herein “Thatcher.” 

Regarding claim 4,
Malsam teaches the limitations of claim 1 which claim 4 depends. Malsam does not explicitly teach that that the hysteresis value is a time to drive the motor. However, Thatcher does teach that the activation hysteresis value includes a period of time for the drive motor to be activated.  (Par. 0053: “At a next step 624, if the corner angle 521 exceeds the threshold amount of variance (X), the system may then preferably adjust the SDU speed by a set amount. Based on whether the span is in tension or compression (positive or negative deflection), the speed of the SDU may be increased or decreased to move the amount of deflection within acceptable limits. This may preferably be accomplished by adjusting the duty cycle of a start-stop motor, by increasing or reducing the RPM of a variable speed motor (such as a switch reluctance motor or an induction motor driven by a variable frequency drive) or by like methods.” Examiner’s Note – Thatcher teaches that when a span exceeds a threshold angle a duty cycle (which relates time on to time off) of a motor may be adjusted.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation alignment system that has a control unit(s) that adjusts the angle of each span, using a motor(s), and use a table in memory with desired or expected positional information for a span when an angle is beyond a threshold as in Malsam with determining when an angle of a span is beyond a threshold to adjust the time when a motor is on by way of a duty cycle as in Thatcher in order to use speed and motor time to adjust the steering angle of steerable drive units to ensure each span, including the corner span, are maintained within acceptable limitations. (Thatcher Par. 0002 and 0010.) 

Regarding claim 12,
it is dependent on claim 11 and is directed to an irrigation system to implement the alignment system as set forth in claim 4.  Malsam teaches the limitations of claim 11 and Malsam and Thatcher teach the claimed alignment system in claim 4. Therefore, Malsam and Thatcher teach the irrigation system, to implement the claimed alignment system, in claim 12. 

Regarding claim 18,
it is dependent on claim 17 and is directed to a method of steps to implement the alignment system as set forth in claim 4.  Malsam teaches the limitations of claim 17 and Malsam and Thatcher teach the claimed alignment system in claim 4. Therefore, Malsam and Thatcher teach the method of steps, to implement the claimed alignment system, in claim 18.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malsam in view of Abts et al. (PG Pub. No. 20150351334), herein “Abts.” 

Regarding claim 9,
Malsam teaches the limitations of claim 1 which claim 9 depends. Malsam does not explicitly teach that the sensors measure an angular or number degrees of deflection and therefore a stress on a span. However, Abts does teach that the tower angle measurement device includes an analog proximity sensor which measures an angular deflection of the sections of conduit of adjacent mobile towers relative to one another, or strain or stress measurement devices to measure the strain or stress on one or more sections of conduit caused by the angular deflection on the conduit due to the joint of two sections of conduit. (Par. 0014: “To mitigate the stress on the irrigation system caused by the repetitive start-and-stop movement of fixed-speed drive assemblies typically utilizing alignment detectors as discussed above, movement control systems have been proposed to provide a relatively smooth and continuous movement of the intermediate spans and their respective intermediate tower structures. These continuous movement control systems typically employ potentiometers or other analog sensors, such as capacitive displacement sensors, strain gauge sensors, non-contact proximity sensors or other devices capable of quantifiably measuring a precise degree of span alignment. Analog alignment sensor signals vary in magnitude in direct correlation or proportion to the degrees of deviation in alignment of one span with respect to adjacent interconnected spans. Such analog alignment sensor signals are monitored and processed by variable-speed drive controllers configured to vary aspects of the supply power (i.e., vary the speed) furnished to the corresponding span motor. This, in turn, varies the span motor RPM that, in turn, varies the RPM of the wheels in response to changing analog alignment sensor signals. These analog type sensors are in lieu of typical rod and switch actuators and cams or similar discrete signaling devices that merely use a switch to signal if the state of alignment is beyond a preset maximum value, as is the case with the conventional systems of the prior art for center pivot irrigation system movement control systems.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation alignment system that has a control unit(s) that adjusts the angle of each span, using a motor(s), and use a table in memory with desired or expected positional information for a span when an angle is beyond a threshold as in Malsam with measuring a strain on a span by quantifiably measuring a precise degree of span alignment as in Abts in order to mitigate the stress of the system by “varying the speed, furnished to the corresponding span motors turning the wheels of the intermediate tower structures in substantially direct correlation or proportion to the degrees of deviation in alignment as detected and outputted by the analog sensors, such that detection of greater angles of deviation in alignment of the interconnected spans results in relatively faster span motor speeds, and detection of relatively lower angles of deviation in alignment results in relatively slower span motor speeds.” (Par. 0014 and 0015.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Malsam in view of Stouffer et al. (PG Pub. No. 20200396911), herein “Stouffer.” 

Regarding claim 10,
Malsam teaches the limitations of claim 1 which claim 10 depends. Malsam does not explicitly teach that threshold value that activates the motors varies. However, Stouffer does teach that the activation hysteresis value for each mobile tower has a value which varies according to a direction of travel of the mobile tower.  (Par. 0039: “As an illustration of parameter variation in the windowed run mode embodiment, with an angle drive value, suppose that all towers are set by default to have T1=190 deg, T2=178 deg, T3=200 deg and T4=170 deg. When the system is operated in machine run mode, it is discovered that station 3 tower encounters a hill with the default parameters a safety shutdown is encountered. As a result, an operator at Main computer 506 decides to adjust the running thresholds. Therefore, a new T1 is set to 185 deg and a new T2 is set to 176 deg. The new parameters are sent to a controller at station 3 such as controller 20. Configuration component 22 receives an indication of threshold modification, such as new threshold values, new tables, and/or a mode in which to apply new threshold values. Configuration component 22 then modifies the thresholds used in comparison module 70. The received thresholds T1 and T2 are applied by loading them into comparison component 70 when the machine is in a maintenance mode and/or using the thresholds at an appropriate time. After aligning the machine, the system is restarted and runs using the new thresholds without causing the system to hit a safety shut-down event. In an embodiment a threshold value is expressed in BAM units.”  Par. 0105: “For example, in conjunction with specificity requirements and for clarity, the algorithm for drive value threshold modification generally described in conjunction with FIG. 2 was described at times addressing a forward run motion with a drive value indicated by a reference angle that is well above 180 degrees when tower motion begins. Other directions and other angle references are analogously understood from the conventions described. The description enclosed herein enables other directions, other drive value conventions, and other reference angles, as fully enabled by the enclosed description. Operation of such modifications to conventions are anticipated and within scope of claims because they work analogously to what is described herein, although the detailed implementation may differ cosmetically from the detailed disclosure which is included to enable detailed implementations.” Par. 0038: “One or more parameters such as T1, T2, T3, and T4 are received at 215, e.g. from a central coordinator 575 at main computer 506 when the machine is in an align mode. The method proceeds to 220 where one or more parameters are applied to the comparison component 70 by the configuration component 22. In an embodiment, operation variables in memory are modified by the configuration component 22 so that comparison component 70 has new thresholds. When the machine state changes to a windowed run-mode the method proceeds to 225 where a sensed drive value is stored. For example, a sensed drive value may be formed from an angle measurement sensed between adjacent span members using sensor 40 that is stored in storage 75.” See also the completed Par. 0038, 0054 and Abstract.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation alignment system that has a control unit(s) that adjusts the angle of each span, using a motor(s), and use a table in memory with desired or expected positional information for a span when an angle is beyond a threshold as in Malsam wherein an activation thresholds and/or the operation variables in memory can be modified for motor as in Stouffer in order to selectively control a span or arm and control those parameters necessary for the system such as coverage area, commands to move or align a tower, speed of the tower, steering function for a span or arm, irrigation zones and watering rates. (Par. 0081). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Pfrenger (US PG Pub. No. 20150081120) also teaches many of the elements of the independent claims.  See Par. 0032. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116